Citation Nr: 1431183	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-24 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for right knee disability, status post surgery.

2.  Entitlement to service connection for right knee disability, status post surgery.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1980 to July 1986.  He had additional active service in the Army National Guard (ARNG), including active duty for training (ACDUTRA) from May 1978 to August 1978, and continued service in the ARNG from 1990 forward.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the RO reopened the previously denied claim of service connection for a right knee disability, the Board must determine whether the prior claim should be reopened as a threshold matter.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

The Veteran testified before the undersigned at a hearing at the RO in June 2012; a hearing transcript is of record.  The paper claims file and electronic processing systems have been reviewed; all pertinent records are currently in the claims file.  The Veteran submitted additional evidence in June 2012, along with a waiver of review of such evidence by the agency of original jurisdiction (AOJ).

The Board's decision herein is a full grant of the benefits sought with regard to reopening the previously denied claim and awarding service connection for right knee disability.  No further notice or assistance is required in these respects.

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action is required.


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied in a June 1987 rating decision; the Veteran was notified of his appellate rights, but he did not appeal and no new and material evidence was received within one year of that determination.

2.  Evidence received since the last final denial includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

3.  The Veteran had a preexisting right knee disability, status post surgery, that was permanently worsened beyond its natural progression by active service.


CONCLUSIONS OF LAW

1.  The June 1987 RO denial of service connection for a right knee disability became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2013).

2.  The criteria for service connection for the current right knee disability, as aggravation of preexisting disability, are met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to reopen

The Veteran's initial claim of service connection for a right knee disability was denied in a June 1987 rating decision.  This denial was based on findings that the right knee disability preexisted service, there was no additional trauma or injury in service, and the increase in disability was due to natural progression of the disease, i.e., not aggravated by service.  The Veteran did not appeal, and no pertinent evidence was received within one year; therefore, the denial became final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986) [38 C.F.R. §§ 3.104, 3.156(a)&(b), 20.302, 20.1103 (2013)]; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  
 
Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran applied to reopen his claim in September 2008.  Since the last final denial, he provided additional evidence as to the nature and extent of his right knee disability prior to service, the increase during service, and what providers told him about his disability.  The Veteran asserted that providers during and after service told him his right knee was aggravated by the normal physical activities of service, including running.  See, e.g., hearing transcript.  

This new evidence is competent and relates to an unestablished fact necessary to substantiate the claim, namely, whether the Veteran's preexisting right knee disability was aggravated by active service.  Presuming this evidence to be credible, it raises a reasonable likelihood of substantiating the claim.  Therefore, it is new and material, and the claim is reopened.  38 C.F.R. § 3.156(a); Justus v. Principi, 3 Vet. App. 510, 513 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for right knee

The Veteran has a currently diagnosed right knee disability, including degenerative joint disease, status post multiple surgeries.  See, e.g., April 2010 VA examination.

Although the Veteran initially asserted that his right knee disability began during active duty, he has generally asserted for this appeal that he had a preexisting condition from a high school injury requiring surgery in 1975 that was aggravated by active duty and ARNG service.  See, e.g., id.; June 2012 hearing transcript.  

Service connection will be granted for disability that is incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For active duty, there is a presumption of sound condition upon entrance into service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service.  Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.

Here, the Veteran's right knee disorder was noted upon entry into service because it was diagnosed on the entrance examination, although apparently not symptomatic at the time.  See 38 C.F.R. § 3.304(b); Verdon, 8 Vet. App. at 530.  In particular, during both his February 1978 enlistment examination for the ARNG (shortly before active duty for training, or ACDUTRA) and his December 1979 retention examination for the Army (shortly before entry into active duty in 1980), the Veteran reported a prior right knee injury with surgery (meniscectomy) in 1975.  He indicated that the right knee was now stable and denied any "trick" or locked knee, but there was right knee scarring; he was deemed qualified for service, including after orthopedic evaluation in December 1979.  Although the Veteran denied any symptoms at that time, the prior right knee condition status post surgery was a preexisting disability.  Consequently, he is not presumed to have been in sound condition upon entry into service for the right knee.  See 38 C.F.R. § 3.304(b).  

Because the presumption of soundness does not apply, the Veteran may only bring a claim of aggravation of his right knee disability.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  As such, he has the burden of showing a worsening of the disability in service to trigger the presumption of aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 n. 6 (2012); Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004).  

The presumption of aggravation arises, as the Veteran was treated for right knee complaints on numerous occasions on active duty from 1981 to 1985, and he was assigned several profiles for the knee with progressive restrictions on activities.  

Therefore, the burden shifts back to VA to rebut the presumption of aggravation through clear and unmistakable evidence that such worsening was due to the natural progress of the disease.  See id.; 38 C.F.R. § 3.306.  This burden has not been met.

As noted above, the Veteran denied any right knee symptoms and was noted to have a stable right knee, status post surgery, at the service entrance examinations.  He sought treatment for the right knee during active duty in August 1981, with complaints of right knee pain with running or prolonged standing.  He was noted to have marked laxity, among other objective findings, at that time.  A June 1982 x-ray showed "rather marked degenerative arthritic changes" of the right knee, and a December 1983 x-ray showed progression of such degenerative changes.  The Veteran continued to be treated on a regular basis.  Meanwhile, the Veteran was assigned progressively restricted temporary profiles in January 1982 (run at own pace on soft surface), October 1983 (run at own pace, but no longer than one mile), and April 1984 (no running or other activities for long periods).  In May 1985, he was seen for injury with complaints of recurrent right knee pain and "popping" for 1.5 years; the impression was anterior collateral ligament (ACL) laxity.  The Veteran underwent right knee arthroscopic surgery with shaving of the joint in December 1985.  After separation from active duty in July 1986, but while still in the ARNG, the Veteran had an orthopedic consult in December 1996 and was found to have changes consistent with early degenerative arthritis, questionable tear of the anterior cruciate ligament (ACL), possible posterolateral medial meniscal tear, and patella alta.  The Veteran underwent a third right knee surgery through a private provider in January 1997, namely, arthroscopic surgery with partial lateral meniscectomy and arthroscopic-assisted ACL reconstruction.  In September 1997, he was assigned a permanent profile for no running due to the right knee.

These records clearly show more than temporary flare-ups of the Veteran's right knee disability; rather, the evidence demonstrates a permanent worsening of the underlying condition.  Cf. Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).  Moreover, the Veteran provided competent testimony at the June 2012 Travel Board hearing that several providers during and after service told him his right knee disability had been aggravated by repeated physical activities (such as running) during service.  See Jandreau, 492 F.3d at 1376-77.  Although the April 2010 VA examiner opined that the increase in the Veteran's right knee disability during service was due to the natural progress of the disease, no rationale was provided, thereby rendering this opinion inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In sum, the Veteran's preexisting right knee disability was worsened beyond its natural progression by active service.  Reasonable doubt is resolved in the Veteran's favor, and service connection is warranted for aggravation of preexisting disability.   38 U.S.C.A. § 1131, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.


ORDER

New and material evidence having been received, the previously denied claim of service connection for right knee disability, status post surgery, is reopened.

Service connection for right knee disability, as aggravation of preexisting right knee disability status post meniscectomy, is granted.  


REMAND

In contrast to the right knee, the Veteran's condition of asthma was not noted upon entry into service.  In his February 1978 enlistment examination for the ARNG, the Veteran reported that he had now or in the past "shortness of breath," but not "asthma"; no clarification was given.  The examiner found no clinical abnormalities of the lungs, and the Veteran was noted to be in excellent health with no significant defects or diagnoses.  Thereafter, in a December 1979 "retention" examination shortly before entry into active duty in the Army, the Veteran denied shortness of breath and asthma, and no pertinent clinical abnormalities were found or diagnosed.  

To be "noted" for the purposes of establishing a presumption of soundness, the condition must be recorded in the entrance examination report.  History of pre-service existence of a disease does not constitute a notation of such condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Crowe v. Brown, 7 Vet. App. 238, 240 (1994) (holding that "asthma" was not "noted" where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  The disease need not be symptomatic at the time of the evaluation, so long as it is diagnosed.  See Verdon, 8 Vet. App. at  530 (holding that "bunions" were noted at entry examination where examiner diagnosed "bunions," despite also stating "no problem [with] feet").  Here, although the Veteran reported shortness of breath in 1978, this was not sufficient to be "noted" because no relevant disability was found or diagnosed.  

Accordingly, the presumption of soundness applies as to the Veteran's asthma.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's asthma preexisted service, there must be both (1) clear and unmistakable evidence that asthma preexisted service; and (2) clear and unmistakable evidence that asthma was not aggravated (meaning permanently worsened beyond its natural progression) by service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306; see also Horn, 25 Vet. App. at 234.  If these burdens are not met, then the Veteran's claim is for service incurrence for asthma.

The Veteran initially asserted in his September 2008 claim that his asthma began during service in 1982.  Nevertheless, he has generally reported a longstanding history of asthma since childhood, but no symptoms at the time he entered active duty, and argued that his asthma was aggravated by service.  See February 2009 notice of disagreement, April 2010 VA examination, June 2012 hearing transcript.  Similarly, in his May 2010 substantive appeal (VA Form 9), the Veteran argued that he had been treated for asthma since childhood, stating that his asthma was present in his childhood and also during service; therefore, he believes service connection should be granted because the condition "cannot be turned on and off."  

Service records show treatment on active duty in November 1982 (while in Alaska) and December 1984 (while in Florida) for asthma, both noting a long history of asthma since childhood.  In November 1982, he denied any symptoms for 1.5 years.  In December 1984, he reported asthma as a child that decreased to adulthood, and the diagnoses included possible exercise-induced bronchospasm.  In a March 1986 examination for separation from active duty, despite the evidence of treatment in service, the examiner summarized that the Veteran had asthma in childhood with shortness of breath and no recurrence since childhood.  After active duty, in an August 1990 enlistment examination for the ARNG, the Veteran reported "asthma."  A July 1994 periodic service examination noted asthma and shortness of breath related to seasonal changes, with a diagnosis of "asthma - childhood, recent flare ups."  A May 2009 service treatment record diagnosed chronic stable asthma.  

The April 2010 VA examiner opined that the Veteran had pre-service asthma that was not increased by military service, stating there was no "objective evidence" to support worsening of the disease.  The examiner did not appear to consider the Veteran's competent subjective reports regarding the nature and severity of his asthma prior to and during service.  Although there is conflicting evidence, the Veteran's reports must be considered.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, the proper burdens of proof, as set forth above, were not applied.  Therefore, the examiner's opinion is inadequate, and an addendum is needed.  Stefl, 21 Vet. App. at 123-24.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the April 2010 VA examiner, or another examiner if that individual is not available, for an addendum opinion regarding the etiology of the Veteran's current asthma.  The examiner should respond to the following: 

(a)  Is there clear and unmistakable evidence that the Veteran's asthma disability existed at the time of his entry into service, as distinguished from a mere history of asthma as a child?  Please note: asthma disability may be found to have "existed" at service entry, even if it was not symptomatic at the time.  

(b)  If it clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the Veteran's asthma was not aggravated by active service?  Specifically, was any increase due to the natural progress of the disease?  Please note: aggravation means a permanent worsening in the condition, not just temporary flare-ups or mere recurrence of manifestations of a preexisting condition.  

(c)  If your response to either of the above questions is no, then was the Veteran's asthma at least as likely as not (probability of 50 percent or more) incurred as a result of service?

The examiner must provide reasons for any opinion offered, based on all pertinent lay and medical evidence.  The Veteran's statements as to nature and timing of his symptoms should be considered along with the other evidence.  Such statements cannot be rejected due solely to a lack of corroborating medical evidence.  If the examiner chooses to reject the Veteran's statements, he/she should explain why.

If the examiner cannot provide an opinion without speculation, he/she should explain why and what, if any, additional evidence is necessary for an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


